= REPUBLIQUE DU CAMEROUN Paix-Travail-Patrie

CONVENTION PROVISOIRE D'EXPLOITATION

4 &
9 6 DEC 2012,
- L Éunror a

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant
Régime des Forêts, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Août
1995 fixant les modalités d'application du Régime des Forêts, de l'arrêté 0222 du 25
mai 2001 fixant les procédures d'élaboration, d'approbation, de suivi et de mise en
œuvre des plans d'aménagement des forêts de production du domaine forestier
permanent, une Convention Provisoire d'Exploitation d'une concession forestière est
passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé des
Forêts,

d'une part;

ET
La Société d'Exploitation Forestière et Commerciale Camerounaise (SEFECCAM) Sarl
BP 3139 Douala, représentée par Monsieur WA Mathurin Martial en qualité de Directeur

Général,

d'autre part.

Il a été convenu ce qui suit:

Atticle 1*: DISPOSITIONS GÉNÉRALES

(1): La présente Convention Provisoire d'Exploitation définit les conditions d'obtention
d'une Convention Définitive d'Exploitation et confère au concessionnaire le droit d'obtenir
annuellement, pendant la durée de la convention provisoire, une autorisation pour exploiter
une assiette de coupe d'une superficie maximale fixée par les textes en vigueur.

{2}: La présente Convention Provisoire d'Exploitation s'exerce sur un territoire de 54
807 ha dans le Domaine Forestier Permanent désigné comme étant la concession forestière
n° 1068 constituée de l'Unité Forestière d'Aménagement n° 11 002 et dont les limites sont
fixées telles que décrit dans le plan de localisation en annexe.

1

Generated by CamScarner
Gle 9: L'exécution intégrale des obligations prévues à la présente convention donne lieu
la délivrance par le Ministre chargé des Forêts, d'une attestation de conformité aux clauses
de la Convention Provisoire d'Exploitation en vue de l'obtention d'une Convention Définitive

d'Exploitation.
Article 10: RESILIATION

(1) L'inexécution des obligations de la présente convention entraîne au terme de sa
période de validité, son annulation pure et simple.

(2) Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la présente
convention avant terme en cas d'irrégularités dûment constatées par une commission
d'experts techniques désignée à cet effet, notamment le dépassement des limites des
assiettes de coupe autorisées chaque année à l'exploitation, ou le non-paiement de
l'ensemble des charges fiscales visées à l'article 7 alinéa 5 ci-dessus.

Article 11: ACCEPTATION

Le représentant de la société signataire de la présente convention provisoire déclare
avoir pris connaissance de toutes les clauses et conditions de la convention provisoire
incluant son cahier des charges et l'annexe sur la localisation de la concession qui en font
partie intégrante et déclare en accepter sans réserve toutes les dispositions.

Article 12: SUIVI DES ACTIVITES ET DES CLAUSES DE LA CONVENTION

Le Directeur des Forêts est chargé de contrôler l'exécution de la présente Convention
Provisoire d'Exploitation qui prend effet à compter de la date de signature./-

Fait à 6 DEC 204

LU ET APPROUVÉ
POUR LA SEFECCAM

LE REPRÉSENTANT DE LA SOCIÉTÉ

VE OÙ
ue Ci

NS que er eu 4
CR tee ER

à », 0,
+, LE MINISTRE DÉNFORETS ET DE LA FAUNE

SEFECCAM “ SARL”
B.P. 3139 DOUALA
Tél. : 77 70 72 53
CAMEROUN

* Generated by CamScanner
